Por cuanto, el fiscal nos pide que desestimemos esta apelación por falta de alegato del apelante;
Por cuanto, después de vencido el término que el apelante tiene para presentarnos su alegato y las prórrogas que para tal fin le con-cedimos durante un año y después de haberle negado una nueva prórroga y de estar presentada la moción de desestimación radicó su alegato por lo que es procedente la desestimación de su apelación por el motivo alegado por el fiscal;
Por cuanto, a mayor abundamiento los motivos alegados para la apelación carecen de mérito porque el veredicto de culpabilidad ren-dido por el jurado está justificado por la prueba y porque el comen-tario hecho por dos jurados durante la vista del caso no justifica la concesión de un nuevo juicio:
Por tanto, se desestima la apelación interpuesta por José Arnal contra la sentencia dictada en este caso y contra la resolución que le negó un nuevo juicio.